UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1789


MASTER WAHOO RAHMAAN,

                Plaintiff - Appellant,

          v.

MEDICAL UNIVERSITY OF SOUTH CAROLINA; DEPARTMENT OF HOSPITAL
SAFETY AND SECURITY; DEPARTMENT STORM EYE INSTITUTION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:11-cv-03314-CWH)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Master Wahoo Rahmaan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Master   Wahoo    Rahmaan       appeals    the   district    court’s

order accepting the recommendation of the magistrate judge and

dismissing without prejudice his complaint.                    We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for   the   reasons    stated    by    the    district    court.     Rahmaan     v.

Medical Univ. of South Carolina, No. 2:11-cv-03314-CWH (D.S.C.

June 18, 2012).         We dispense with oral argument because the

facts   and    legal   contentions      are    adequately      presented    in   the

materials     before   the     court   and     argument    would   not     aid   the

decisional process.



                                                                           AFFIRMED




                                          2